DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 6/26/2020 have been fully considered.  Initialed copies of said IDSs are enclosed herein.  Since the two IDSs were filed the same day and appear to be duplicates of one another, one copy of the IDS has been crossed out.
Drawings
The drawings filed 7/10/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claim is indefinite because it is unclear how the claimed tensile strength is measured.  Specifically, tensile strength is known to be dependent upon the method utilized to measure said properties.  Conditions needed to be controlled include the substrate to which the composition is adhered, the temperature, thickness of the coating applied, and the direction and amount of force applied.  The claimed numerical range lacks sufficient description to be definite because applicant has failed to define said test conditions.  Furthermore, the specification only sets forth a single industrial test method of measuring tensile strength (ISO 29862 @0052).  However, said standard seems to encompass four different test, and seems to be a method of measuring peel strength (not tensile strength) from a metal substrate, not a piezoelectric element.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0204337 teaches a piezoelectric device comprising a substrate and adhesive layer (0066) which may comprise rubber (0065).  US 20215/0201281 teaches a device comprising a piezoelectric layer, an adhesive and a vibration member.  It is noted that the peel strengths of the cited prior art appear to be outside applicant’s claimed range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/Primary Examiner, Art Unit 3649